Rule 612. Writing Used to Refresh a Witness(a) Scope. This rule gives an adverse party certain options when a witness uses a writing to refresh memory: (1) while testifying; or (2) before testifying, if the court decides that justice requires the party to have those options. (b) Adverse Party’s Options; Deleting Unrelated Matter. Unless 18 U.S.C. § 3500 provides otherwise in a criminal case, an adverse party is entitled to have the writing produced at the hearing, to inspect it, to cross-examine the witness about it, and to introduce in evidence any portion that relates to the witness’s testimony. If the producing party claims that the writing includes unrelated matter, the court must examine the writing in camera, delete any unrelated portion, and order that the rest be delivered to the adverse party. Any portion deleted over objection must be preserved for the record. (c) Failure to Produce or Deliver the Writing. If a writing is not produced or is not delivered as ordered, the court may issue any appropriate order. But if the prosecution does not comply in a criminal case, the court must strike the witness’s testimony or — if justice so requires — declare a mistrial. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1936; Mar. 2, 1987, eff. Oct. 1, 1987; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules The treatment of writings used to refresh  recollection while on the stand is in accord with settled doctrine.  McCormick §9, p. 15. The bulk of the case law has, however, denied the  existence of any right to access by the opponent when the writing is  used prior to taking the stand, though the judge may have discretion in  the matter. Goldman v. United States, 316 U.S. 129, 62 S.Ct. 993, 86 L.Ed. 1322 (1942); Needelman v. United States, 261 F.2d 802 (5th Cir. 1958), cert. dismissed 362 U.S. 600, 80 S.Ct. 960, 4 L.Ed.2d 980, rehearing denied 363 U.S. 858, 80 S.Ct. 1606, 4 L.Ed.2d 1739, Annot., 82 A.L.R.2d 473, 562 and 7 A.L.R.3d  181, 247. An increasing group of cases has repudiated the distinction, People v. Scott, 29 Ill.2d 97, 193 N.E.2d 814 (1963); State v. Mucci, 25 N.J. 423, 136 A.2d 761 (1957); State v. Hunt, 25 N.J. 514, 138 A.2d 1 (1958); State v. Desolvers, 40 R.I. 89, 100, A. 64 (1917), and this  position is believed to be correct. As Wigmore put it, “the risk of  imposition and the need of safeguard is just as great” in both  situations. 3 Wigmore §762, p. 111. To the same effect is McCormick §9,  p. 17. The purpose of the phrase “for the purpose of  testifying” is to safeguard against using the rule as a pretext for  wholesale exploration of an opposing party's files and to insure that  access is limited only to those writings which may fairly be said in  fact to have an impact upon the testimony of the witness. The purpose of the rule is the same as that of the Jencks statute, 18 U.S.C. §3500:  to promote the search of credibility and memory. The same sensitivity  to disclosure of government files may be involved; hence the rule is  expressly made subject to the statute, subdivision (a) of which  provides: “In any criminal prosecution brought by the United States, no  statement or report in the possession of the United States which was  made by a Government witness or prospective Government witness (other  than the defendant) shall be the subject of a subpena, discovery, or  inspection until said witness has testified on direct examination in the  trial of the case.” Items falling within the purview of the statute are  producible only as provided by its terms, Palermo v. United States, 360 U.S. 343, 351 (1959),  and disclosure under the rule is limited similarly by the statutory  conditions. With this limitation in mind, some differences of  application may be noted. The Jencks statute applies only to statements of witnesses; the  rule is not so limited. The statute applies only to criminal cases; the  rule applies to all cases. The statute applies only to government  witnesses; the rule applies to all witnesses. The statute contains no  requirement that the statement be consulted for purposes of refreshment  before or while testifying; the rule so requires. Since many writings  would qualify under either statute or rule, a substantial overlap  exists, but the identity of procedures makes this of no importance. The consequences of nonproduction by the government in a criminal case are those of the Jencks statute, striking the testimony or in exceptional cases a mistrial. 18 U.S.C. §3500(d).  In other cases these alternatives are unduly limited, and such  possibilities as contempt, dismissal, finding issues against the  offender, and the like are available. See Rule 16(g) of the Federal Rules of Criminal Procedure and Rule 37(b) of the Federal Rules of Civil Procedure for appropriate sanctions. Notes of Committee on the Judiciary, House Report No. 93–650 As submitted to Congress, Rule 612 provided that except as set forth in 18 U.S.C. 3500,  if a witness uses a writing to refresh his memory for the purpose of  testifying, “either before or while testifying,” an adverse party is  entitled to have the writing produced at the hearing, to inspect it, to  cross-examine the witness on it, and to introduce in evidence those  portions relating to the witness’ testimony. The Committee amended the  Rule so as still to require the production of writings used by a witness  while testifying, but to render the production of writings used by a  witness to refresh his memory before testifying discretionary with the  court in the interests of justice, as is the case under existing federal  law. See Goldman v. United States, 316 U.S. 129 (1942).  The Committee considered that permitting an adverse party to require  the production of writings used before testifying could result in  fishing expeditions among a multitude of papers which a witness may have  used in preparing for trial. The Committee intends that nothing in the Rule be  construed as barring the assertion of a privilege with respect to  writings used by a witness to refresh his memory. Notes of Advisory Committee on Rules—1987 Amendment The amendment is technical. No substantive change is intended. Committee Notes on Rules—2011 Amendment The language of Rule 612 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.